Citation Nr: 1723247	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-18 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected left hip disorder. 

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right hip disorder. 

3.  Entitlement to an initial extraschedular rating for service-connected low back disorder. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011, March 2011, and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

These claims were initially before the Board in January 2015.  Then, the Board adjudicated the schedular aspect of the increased initial rating claim for the Veteran's service-connected low back disorder.  The Board remanded the question of whether an extraschedular rating is warranted for the low back because additional development of the appeal of entitlement to a TDIU was requested and such development may have had an impact on the complete picture of the Veteran's service-connected disability and the effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  

Next, in a May 2016 rating decision, the Veteran was awarded a temporary evaluation of 100 percent for his low back disability from February 2, 2015, to April 30, 2015, based on surgical or other treatment necessitating convalescence.  A 20 percent disability rating was assigned following convalescence, effective May 1, 2015.  Because the Veteran is in receipt of a total disability rating for his low back from February 2, 2015, to April 30, 2015, the Board will not consider whether an extraschedular rating should be assigned for that period.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran, without good cause, failed to appear at scheduled VA examinations necessary to decide his claims for an increased rating for a left hip disorder and TDIU.

2.  The Veteran's right hip disorder has not been shown to result in limitation of abduction of thigh with motion lost beyond 10 degrees or flexion limited to 30 degrees.

3.  All symptoms and associated impairment of the Veteran's low back disorder are encompassed by the criteria for the 20 percent rating assigned; an exceptional or unusual disability picture rendering the application of the schedular standards impractical is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a left hip disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655 (b) (2016).

2.  The criteria for a disability rating in excess of 10 percent for right hip disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5251, 5252, 5253 (2016).

3.  The criteria for an extraschedular rating for a low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, DCs 5235-5243(2016).

4.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655 (b) (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for right hip and low back disorders.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Next, for the claims of entitlement to an increased rating for a left hip disorder and entitlement to a TDIU, VA's duty to notify was satisfied by letters dated in November 2010 and March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  

As discussed in more detail in the analyses for each claim, the Veteran was scheduled for VA examinations in connection with his claims in May 2015.  The Veteran failed to report for these examinations.  Again, examinations were ordered and attempts were made to schedule the examination in January 2017.  To date, he has not provided a reason for his failure to report nor indicated any wish to appear for the examinations.  The Board finds that good cause has not been shown for the Veteran's failure to report for his scheduled examinations and for his failure to cooperate with VA in scheduling new examinations.  There is also no indication that the Veteran did not receive notice of the VA examinations and he has not requested that the examination be rescheduled.  Given the AOJ actions and the Veteran's choice not to submit to VA examinations, the Board finds that VA has no remaining duty under the VCAA with regard to a medical examination and opinion in conjunction with these claims.  Although VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street and it is important that he make efforts to assist VA in gathering evidence relevant to his claims. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (a veteran cannot passively wait for help from VA).  

The Board also directed that outstanding VA treatment records be obtained, to include records of the Veteran's VA vocational rehabilitation treatment, and to afford the Veteran any opportunity to submit any records in his possession with accompanying releases.   The latter directive was satisfied by a January 2015 letter.  Outstanding VA treatment records and records from his vocational rehabilitation program were also obtained.  Thus, the Board finds that there has been substantial compliance with the Board's prior directives.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Failure to report for examinations scheduled in conjunction with a claim of entitlement to an increased rating for service-connected left hip disorder and a claim of entitlement to a TDIU.

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655 (b) (2016).

The Veteran's claim of entitlement to an increased rating for his left hip disability is a claim for an increase, not an original claim.  Thus, failure to report for a VA examination scheduled in conjunction with his claim gives warrants specific action on the part of the rater.  That is, 38 C.F.R. § 3.655 unambiguously reads that such a claim shall be denied when the Veteran fails to report for an examination scheduled in conjunction with his claim for an increase.  As noted in the duties to notify and assist portion of this decision, the Veteran has not provided any reason for his failure to report.  That is, there has been no showing of good cause.  In addition, VA has received correspondence from the Veteran pertaining to other matters as late as February 2017, demonstrating continuing involvement in matters pertaining to his receipt of benefits from VA.  Thus, the totality of the evidence leads the Board to find that the Veteran has not shown good cause for his failure to report to the May 2015 and January 2017 examinations.  The Board notes the duty to assist is not a one-way street; a claimant cannot stand idle and fail to cooperate.  Wood v. Derwinski, 1 Board. App. 190 (1991).  Hurd v. West, 13 Vet. App. 449, 452 (2000) notes that a veteran cannot passively wait for help from VA.

As the Veteran failed to report for an examination scheduled for his claim for an increased rating for his left hip disorder, and he has not shown good cause for failing to appear, his claim must be denied.

The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the claim for an increased evaluation for a left hip disability and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655 (b) (2016).

Similarly, the Board finds that the Veteran's claim of entitlement to a TDIU must denied due to his failure to schedule a VA examination for this claim.  As with the left hip disorder, and pursuant to the Board's remand, VA attempted to schedule the Veteran for an examination to ascertain whether his service-connected disabilities preclude him from securing or following substantially gainful employment in January 2017.  No response was received.  This is tantamount to a failure to report for a scheduled VA examination, and no subsequent statements have been received to indicate that there was good cause.  As a claim for a TDIU is, in essence, a claim for an increased rating, this claim is governed by 38 C.F.R. § 3.655(b).  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  Therefore, the Veteran's claim of entitlement to a TDIU must be denied.  




III.  Increased initial disability rating for service-connected right hip disorder

Initially, the Board notes that that the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for his right hip disorder is an original claim.  He submitted a claim of entitlement to service connection for this disorder in October 2010.  Service connection was granted in the January 2011 rating decision, and the Veteran appealed the rating assigned in that decision.  

As noted above, under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  The Veteran was scheduled for an examination for his right hip in May 2015.  He failed to report for this examination, and good cause has not been shown for his absence.  VA attempted to contact the Veteran twice via telephone call to schedule another examination in January 2017.  Shortly thereafter, a follow-up letter was sent to the Veteran requesting he contact VA to schedule another examination.  No correspondences were received from the Veteran pertaining to this matter, though he did submit other correspondences to VA during this time pertaining to other issues, demonstrating active involvement with VA.  The Board has no choice but to proceed with the adjudication of the Veteran's claim due to the Veteran's failure to report for an examination scheduled in conjunction with his original compensation claim.  As directed by 38 C.F.R. § 3.655, the Board will rate the Veteran's claim based on the evidence of record.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.  This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  38 U.S.C.A. § 5110 (b) (2) (West 2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. Mitchell, 25 Vet. App. 32; 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016)

The Board notes that recently, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016). Specifically the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As noted above, however, the Board is rating the claim based on the evidence of record due to the Veteran's failure to report for his VA examination and to cooperate with VA in scheduling another examination.

Limitation of motion of the hip is rated under 38 C.F.R. § 4.71a, DCs 5251, 5252, and 5253.  Under DC 5251, a 10 percent rating is warranted for extension of the hip limited to 5 degrees.  Id.  Under DC 5252, a 10 percent rating is warranted for flexion of the hip limited to 45 degrees; a 20 percent rating is warranted for flexion of the hip limited to 30 degrees; a 30 percent rating is warranted for flexion of the hip limited to 20 degrees; and a 40 percent rating is warranted for flexion of the hip limited to 10 degrees.  Id.  Under DC 5253, a 10 percent rating is warranted for limited rotation such that the individual cannot toe-out the affected leg more than 15 degrees; a 10 percent rating is also warranted for limited abduction such that the individual cannot cross the legs; and a 20 percent rating is warranted for limited abduction such that motion is lost beyond 10 degrees.  Id.  

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.

	Factual History

The Veteran submitted a claim of entitlement to service connection for a right hip disorder in October 2010.  VA provided an initial examination for his right hip in December 2010.  On examination, leg length bilaterally was 87 centimeters.  The Veteran walked with an antalgic gait, which the examiner attributed to hip pain.  However, the examiner did not specify which hip caused the gait abnormality.  Right hip movement was guarded, though there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment and drainage, or subluxation.  Range of motion testing showed flexion ending at 112 degrees with pain at the end, extension ending at 30 degrees with no pain, adduction ending at 21 degrees with pain at the end, abduction ending at 45 degrees with no pain, external rotation ending at 60 degrees with pain at the end, and internal rotation ending at 23 degrees with no pain.  The Veteran was able to perform repetitive range of motion testing, yielding the same results as those found on initial range of motion measurements.  The right hip joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner identified right hip pain as a diagnosis, attributing the pain to compensation from the left hip chronic pain.  

VA provided another examination for the right hip in March 2012.  Most of the Veteran's complaints pertained to his service-connected left hip disorder.  Right hip range of motion testing showed flexion ending at 115 degrees with no objective evidence of painful motion, and extension ending at zero degrees with no pain.  Abduction was not lost beyond ten degrees, adduction was not limited such that the Veteran was unable to cross his legs, and rotation was not limited such that he was unable to toe-out more than 15 degrees.  The Veteran was able to perform repetitive range of motion testing, yielding the same results as those found on initial range of motion measurements.  There was no additional limitation in motion of the right hip following repetitive-use testing.  The functional loss of the right hip and thigh after repetitive use manifested as less movement than normal.  Ankylosis was not found, nor did the examiner report the presence of malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  

The Board has also thoroughly reviewed all VA treatment records and private treatment records.  While such records document hip pain, they provide little insight into the Veteran's service-connected right hip disorder.  The service-connected left hip is the predominate focus of hip treatment in the VA treatment records.  The Veteran has also submitted various statements describing general hip pain.  His statements do not serve to provide any more specificity into his disability picture than that already provided in the VA examinations up to 2012.  

      Analysis

After a thorough review of the record, the Board finds that a disability rating in excess of 10 percent for the Veteran's right hip disorder is not warranted.  Neither hip has been shown to have flexion limited to 30 degrees or limitation of abduction of the thigh with motion lost beyond 10 degrees.  Thus, an increased disability rating under DCs 5252 and 5253 is not warranted.  Further, a 10 percent disability rating under DC 5251 is the maximum benefit available under that code.  Thus, a higher disability rating under that DC is not warranted.

The Board has given full consideration to the Veteran's complaints of pain.  See DeLuca, supra. At worst, the Veteran's range of motion tests have been characterized by end-range pain.  There was no additional loss of motion on repetitive-use.  It appears these symptoms have been considered with the presently assigned ratings.  An increased rating, however, is not warranted based on the findings of end-range pain.  Even accounting for pain on motion, the Veteran's motion was never additionally limited so as to result in flexion limited to 30 degrees or limited abduction of the thigh with motion lost beyond 10 degrees.  Therefore, the Board is unable to find that the Veteran's pain is so disabling as to limit motion to such an extent as to warrant assignment of a higher rating under DCs 5252 and 5253.  Rather, the Veteran's painful motion and functional loss are adequately compensated by the current evaluation.

Thus, a disability rating higher than 10 percent for a right hip disorder is not warranted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board emphasizes that VA attempted on numerous occasions to provide an examination for the Veteran's right hip disability after the most recent remand in January 2015.  His failure to report for the VA examinations has compelled adjudication of this matter without the benefit of having current findings.  The evidence of record simply does not support the award of a disability rating higher than 10 percent for the Veteran's service-connected right hip disorder.  

The Board has also considered whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record). 

To determine whether or not an appeal for an increased rating must be referred for extraschedular consideration, two elements must be met.  The Board must first find there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If, and only if, the first element of an exceptional or unusual disability picture is met, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16. When both of these two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116.

Here, the Veteran's right hip disorder has been productive of pain and limited motion.  These symptoms are considered part of the rating criteria through 38 C.F.R. §§ 4.40 and 4.45, which require including consideration of functional loss to orthopedic disorders that are rated based on limitation of motion.  That functional loss specifically includes factors such as pain, which in the Board's opinion encompasses the Veteran's symptoms of pain.  Further, limited motion is expressly contemplated by the diagnostic codes rating limitation of motion in the hip.  

As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

IV.  Extraschedular disability rating for service-connected low back disorder

By way of background, the Veteran was granted service connection for a low back disorder in March 2011 and assigned a 10 percent rating, effective October 15, 2010.  The Veteran disagreed with the rating and the RO, in May 2012, assigned a 20 percent rating for the entirety of the appeal.  In January 2015, the Board denied the Veteran's claim for an increased rating for his low back disorder on a schedular basis.  However, as noted in the introduction, the matter of whether entitlement to an increased rating on an extraschedular basis for the low back disorder was remanded pending further development of the separate appeal for a TDIU.  The decision to deny entitlement to an increased schedular rating for the low back disorder is final.  

The Veteran's service-connected low back disability has been rated by the RO under the provisions of DCs 5235 through 5243.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  Under the General Rating Formula, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Here, consideration must be given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration an extraschedular rating.  In this case, the evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.   

The Veteran contends that his back disorder impacts his ability to work and his ability to participate in activities with his family.  See October 2011 notice of disagreement.  The Veteran submitted three lay statements from his friends and family, which state that he has difficulty standing, walking, and sitting.  See March 2012 lay statements. 

The Veteran's private treatment records, dated from 2011, reveal that he sought pain management for his low back disorder.  The records note lumbar disc degeneration and lumbar radiculopathy.  It was noted that the Veteran had tenderness on palpation of the lumbar spine but that he did not have muscle spasms.  He was prescribed epidural injections for his pain.  A January 2011 MRI noted anular disc bulge with anular tear and facet joint hypertrophy.    

The Veteran's VA treatment records through February 2013 note that the Veteran has reported pain of the lumbar spine.  It was noted that the Veteran received three epidural injections from approximately February 2011 to April 2011 which did not provide significant relief.  See October 2011 and April 2012 VA treatment record.  Decreased lateral flexion of the lumbar spine was also noted.  See October 2011 and May 2012.   Full range of motion of the lumbar spine was noted in April 2012.  

The Veteran was afforded a VA examination in February 2011.  The Veteran reported that he has difficulty walking more than 50 yards and that he experiences pain that lasts for one day approximately three to five times per week.  The Veteran denied any incapacitating episodes.  X-ray evidence revealed no spondylosis, subluxation, compression injury, or significant disc space narrowing.  The examiner noted that the Veteran had an unsteady gait but that he did not require an assistive device to ambulate.  The Veteran's posture was normal and there was no evidence of muscle spasms or radiating pain upon evaluation.  There was also no weakness, guarding of movement, atrophy, or ankylosis.  The Veteran had forward flexion to 90 degrees with pain noted at 90 degrees.  He did not have additional degree of limitation, lack of endurance, or incoordination after repetitive testing.  It was also noted that the Veteran's spine was not additionally limited by pain, fatigue, or weakness.  The Veteran did not have bowel or bladder problems associated with his back disorder.  It was noted that the Veteran cannot sit or stand for very long periods of time and that he cannot do exertional activities without resting.  It was noted that during times of pain, the Veteran can function with pain medication.  The Board observes, however, that VA outpatient treatment records show that beginning in February 2011 the Veteran began receiving epidural injection to treat his low back disability 

Another VA examination was conducted in March 2012.  During this examination, the Veteran had forward flexion to 60 degrees with no objective evidence of painful motion.  The Veteran did not have additional limitation in range of motion after repetitive testing.  The examiner noted that the Veteran had less movement than normal of the lumbar spine but did not have weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability, or interference with sitting, standing and weight-bearing.  It was additionally noted that the Veteran did not have intervertebral disc syndrome and that he does not use an assistive device to ambulate.  The examiner did note that the Veteran's back condition impacts his ability to work. 

Subsequent VA treatment records document treatment for back pain.  However, they do not provide any more insight into the Veteran's low back disability than that already provided by the VA examinations of record.  

After a thorough review of the record, the Board finds that the evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disabilities are inadequate.  The Veteran's low back disability has been primarily productive of pain and limited motion.  These symptoms are considered part of the rating criteria through 38 C.F.R. §§ 4.40 and 4.45, which require including consideration of functional loss to orthopedic disorders that are rated based on limitation of motion.  That functional loss specifically includes factors such as pain, which in the Board's opinion encompasses the Veteran's symptoms of pain.  His limited motion is also expressly contemplated by the diagnostic criteria under which his disorder is currently evaluated.  Thus, the threshold for an extraschedular rating, that the rating criteria do not adequately address the Veteran's symptoms, is not met.  As this threshold factor is not met, further discussion is not necessary.  As such, the Board concludes that referral for extraschedular consideration is not warranted here the Veteran's claim of entitlement to an extraschedular disability rating for his service-connected low back disorder.   

As noted above, neither the Veteran nor the record has raised arguments implicating Johnson v. McDonald or Yancy v. McDonald.  
















	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 20 percent for a left hip disorder is denied.

Entitlement to an initial disability rating in excess of 10 percent for a right hip disorder is denied.  

Entitlement to an initial extraschedular evaluation for a low back disorder is denied.  

Entitlement to a TDIU is denied.




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


